Citation Nr: 1707245	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-17 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for residuals of a hysterectomy due to uterine fibroids.  

3.  Entitlement to a disability rating in excess of 10 percent prior to October 3, 2014 and in excess of 30 percent thereafter for dermatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to September 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO granted service connection for right shoulder strain, lumbar strain, left knee strain, right knee strain, and dermatitis, each rated 0 percent, effective October 1, 2009 (the day following the date of her discharge from active duty).  A May 2011 rating decision increased the ratings for right shoulder strain, lumbar strain, left knee osteoarthritis with degenerative joint disease (DJD), right knee osteoarthritis with DJD, and dermatitis to 10 percent each, effective retroactively to October 1, 2009.  In a June 2011 Appeal Status Election Form, the Veteran indicated that the May 2011 rating decision satisfied her appeal of the issues of left and right knee osteoarthritis with DJD.  

In her June 2011 VA Form 9, substantive appeal, the Veteran requested a hearing before the Board, however, in a statement received in September 2011, she withdrew such request.  38 C.F.R. § 20.702(e) (2016).  

In a July 2014 decision, the Board denied the claims for entitlement to increased ratings for a right shoulder disability and a low back disability and remanded the claim for service connection for an increased rating for dermatitis.  At that time, the Board also referred the issues of service connection for hypertension, service connection for a left shoulder disability, service connection for hysterectomy due to uterine fibroids, and service connection for a right ureter disability to the Agency of Original Jurisdiction (AOJ) for adjudication.  

In an August 2014 rating decision, the RO, in part, denied the claims for service connection for a left shoulder disability and hysterectomy with damage to the right ureter.  The Veteran perfected an appeal on these issues and they are currently in appellate status.

In a December 2014 rating decision, the disability rating for the Veteran's dermatitis was increased to 30 percent, effective October 3, 2014.  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains one claim that may be affected by the resolution of VA's appeal in Johnson, namely the claim for an increased rating for dermatitis, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of the claim for an increased rating for dermatitis that has been stayed will be resumed.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, her left shoulder disability, diagnosed as osteoarthritis, originated during her active service.

2.  Resolving all doubt in favor of the Veteran, her residuals of a hysterectomy due to uterine fibroids originated during her active service.



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a left shoulder disability characterized as osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for the establishment of service connection for residuals of a hysterectomy due to uterine fibroids have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2016).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision on the merits.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

1.  Left Shoulder 

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's left shoulder disability was incurred during her active service.  

The probative medical evidence of record reflects that the Veteran has been diagnosed with a current left shoulder disability, specifically diagnosed as osteoarthritis.  See December 2009 Madigan Army Medical Center (AMC), Fort Louis treatment report.  The Board observes that osteoarthritis of the left shoulder was diagnosed within three months of the Veteran's separation from active service.  In the December 2009 Madigan AMC treatment report in which the Veteran was diagnosed with osteoarthritis, the service medical officer at that time concluded that this disability was as likely as not associated with military service of 26 years.  The Board finds the probative evidence of record is in relative equipoise.  Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates her current left shoulder disability had its onset during her active service.  

Accordingly, service connection for a left shoulder disability, diagnosed as osteoarthritis, is warranted.  38 C.F.R. §§ 3.102, 3.303, (2016).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2.  Residuals of Hysterectomy Due to Uterine Fibroids

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's residuals of a hysterectomy due to uterine fibroids were incurred during her active service.  

The probative medical evidence of record reflects that the Veteran had been diagnosed with uterine fibroids and underwent a hysterectomy.  See June 2013 Madigan AMC treatment report and February 2016 letter from the Veteran's primary care physician.  Service treatment records (STRs) reflect no evidence of uterine fibroids, although the February 2016 letter indicated fibroid symptoms began during active service. 

In the February 2016 letter, the Veteran's primary care physician reported that, starting around 2007, she began to notice unusually heavy periods during her deployment in Iraq and did not realize this was a symptom of a more serious underlying condition.  She noted the problem had progressed and caused mild fatigue and monthly cramping and discomfort but the Veteran did not consider it significant enough to report when she had her well woman examination.  The physician reported that, eventually the Veteran developed a large fibroid which caused a urinary obstruction and although a definitive diagnosis was made in June 2013, the symptoms had been present for years.  She also noted that, while the diagnosis was made after the Veteran had retired, by the time the condition was diagnosed, it had seriously progressed and had obviously been present for several years.  The physician found that, on reviewing the Veteran's prior symptoms of dysmenorrhea and menometrorrhagia, it was extremely probable that the fibroid had been there for years, slowly enlarging.  She also concluded that the problem began on active duty and eventually required a total hysterectomy and bilateral salpingo-oophorectomy.  Finally, the physician found the during the surgery, there was a urinary complication with the right ureter accidentally being cut, requiring a period of prolonged catheterization, and causing current urinary frequency and frequent urinary tract infections.   

Taken together, these records place the evidence in relative equipoise.  Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates her current residuals of a hysterectomy due to uterine fibroids had its onset during her active service.  

Accordingly, service connection for residuals of a hysterectomy due to uterine fibroids is warranted.  38 C.F.R. §§ 3.102, 3.303, (2016).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left shoulder disability, diagnosed as osteoarthritis, is granted.  

Service connection for residuals of a hysterectomy due to uterine fibroids is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


